







VOTING AGREEMENT
This Voting Agreement (this “Agreement”), dated as of November 17, 2016, is
entered into by and between First Interstate BancSystem, Inc., a Montana
corporation (“Parent”) and the undersigned (the “Shareholder”), a shareholder of
Cascade Bancorp, an Oregon corporation (the “Company”).
WHEREAS, subject to the terms and conditions of the Agreement and Plan of Merger
(as the same may be amended, supplemented or modified, the “Merger Agreement”),
dated as of the date hereof, between Parent and the Company, the Company will be
merged with and into Parent, with Parent as the surviving corporation (the
“Merger”);
WHEREAS, as of the date of this Agreement, the Shareholder owns beneficially or
of record, and has the power to vote or direct the voting of, certain shares of
common stock, no par value, of the Company (“Common Stock”) (all such shares,
the “Existing Shares”); and
WHEREAS, as a condition and inducement for Parent to enter into the Merger
Agreement, Parent has required that the Shareholder, in his, her or its capacity
as a shareholder of the Company, enter into this Agreement, and the Shareholder
has agreed to enter into this Agreement.
NOW THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.
Definitions. Capitalized terms not defined in this Agreement have the meaning
assigned to those terms in the Merger Agreement. The following definitions also
apply to this Agreement:

a.
Term. “Term” means the period of time beginning on the Closing Date and ending
two (2) years after the Closing Date.

b.
Beneficial Ownership. For purposes of this Agreement, the terms “beneficial
owner,” “beneficially own” and “beneficial ownership” shall have the meaning set
forth in Rule 13d‑3 promulgated by the Securities and Exchange Commission under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).



2.
Effectiveness; Termination. This Agreement shall be effective upon signing. If
(a) the Merger Agreement is terminated for any reason in accordance with its
terms or (b) the Board of Directors withdraws, modifies or qualifies or fails to
make the Company Board Recommendation and the Requisite Company Vote does not
become the affirmative vote of the holders of at least 75 percent of the Company
Common stock for any reason, this Agreement shall automatically terminate and be
null and void and of no effect; provided that (i) this Section 2, Section 3 and
Sections 9 through 14 hereof shall survive any such termination and (ii) such
termination shall not relieve any party of any liability or damages resulting
from any willful or material breach of any of its representations, warranties,
covenants or other agreements set forth herein.



3.
Confidential Information. During the Term, the Shareholder shall not use or
disclose any confidential information of Parent or the Company obtained by such
person while serving as a director or officer of the Company except to the
extent such disclosure is required by a judicial or other governmental order.
For purposes of this Agreement, “confidential information” means any information
and material of or relating to Parent or the Company or any of their
subsidiaries which






--------------------------------------------------------------------------------





is non-public or confidential, including proprietary information and trade
secrets, and any and all information disclosed to or known by the Shareholder as
a consequence of his or her employment or services as a director or officer with
the Company which is not generally known outside the Company, but does not
include (a) information that is or becomes generally available to the public
other than as a result of an unauthorized disclosure; (b) information that was
in the Shareholder’s possession prior to serving as a director or officer or
information received by the Shareholder from another person without any
limitations on disclosure, but only if the Shareholder had no reason to believe
that the other person was prohibited from using or disclosing such information
by a contractual or fiduciary obligation; or (c) information that was
independently developed by the Shareholder without using or referencing any
confidential information of Parent or the Company.


4.
Voting Agreement. From the date hereof until the earlier of (a) the final
adjournment of the Company Meeting and (b) the termination of this Agreement in
accordance with its terms (the “Support Period”), the Shareholder irrevocably
and unconditionally hereby agrees, that at any meeting (whether annual or
special and each adjourned or postponed meeting) of the Company’s shareholders,
however called, or in connection with any written consent of the Company’s
shareholders, the Shareholder shall (i) appear at such meeting or otherwise
cause all of his, her or its Existing Shares and all other shares of Common
Stock or voting securities over which such Shareholder has acquired beneficial
or record ownership after the date hereof and the power to vote or direct the
voting of (including any shares of Common Stock acquired by means of purchase,
dividend or distribution, or issued upon the exercise of any stock options to
acquire Common Stock or the conversion of any convertible securities, or
pursuant to any other equity awards or derivative securities (including any
Company Equity Awards) or otherwise) (together with the Existing Shares, the
“Shares”), which such Shareholder owns or controls as of the applicable record
date, to be counted as present thereat for purposes of calculating a quorum, and
(ii) vote or cause to be voted (including by proxy or written consent, if
applicable) all such Shares (A) in favor of the approval of the Merger Agreement
and the approval of the transactions contemplated thereby, including the Merger,
(B) in favor of any proposal to adjourn or postpone such meeting of the
Company’s shareholders to a later date if there are not sufficient votes to
approve the Merger Agreement and in favor of any advisory, non-binding
compensation proposal set forth in the Joint Proxy Statement and submitted to
the shareholders of the Company in connection with the Merger, (C) against any
action or proposal in favor of an Acquisition Proposal, without regard to the
terms of such Acquisition Proposal, and (D) against any action, proposal,
transaction or agreement that would reasonably be likely to (1) result in a
breach of any covenant, representation or warranty or any other obligation or
agreement of the Company contained in the Merger Agreement, or of the
Shareholder contained in this Agreement, or (2) prevent, impede, interfere with,
delay, postpone, discourage or frustrate the purposes of or adversely affect the
consummation of the transactions contemplated by the Merger Agreement, including
the Merger; provided, that the foregoing applies solely to the Shareholder in
his or her capacity as a shareholder and, to the extent the Shareholder serves
as a member of the board of directors or as an officer of the Company, nothing
in this Agreement shall limit or affect any actions or omissions taken by the
Shareholder solely in the Shareholder’s capacity as such a director or officer
and not in violation of the Merger Agreement. For the avoidance of doubt, the
foregoing commitments apply to any Shares held by any trust, limited partnership
or other entity holding Shares for which the Shareholder serves in any partner,
shareholder or trustee capacity. To the extent the Shareholder does not control,
by himself, herself or itself, the determinations of such shareholder entity,
the Shareholder agrees to exercise all voting or other determination rights such
Shareholder has in such shareholder entity to carry out the intent and purposes
of his, her or its support and voting obligations in this paragraph and
otherwise set forth in this Agreement. The Shareholder covenants and agrees
that, except for this Agreement, such Shareholder (x) has not entered into, and
shall not enter into during the Support Period, any voting






--------------------------------------------------------------------------------





agreement or voting trust with respect to the Shares and (y) has not granted,
and shall not grant during the Support Period, a proxy, consent or power of
attorney with respect to the Shares except any proxy to carry out the intent of
this Agreement. The Shareholder agrees not to enter into any agreement or
commitment with any person the effect of which would be inconsistent with or
otherwise violate the provisions and agreements set forth herein.


5.
Transfer Restrictions Prior to the Merger. The Shareholder hereby agrees that
such Shareholder will not, during the Support Period, without the prior written
consent of Parent, directly or indirectly, offer for sale, sell, transfer,
assign, give, tender in any tender or exchange offer, pledge, encumber,
hypothecate or similarly dispose of (by merger, by testamentary disposition, by
operation of law or otherwise), either voluntarily or involuntarily, enter into
any swap or other arrangements that transfers to another, in whole or in part,
any of the economic consequences of ownership of, enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment, pledge, encumbrance, hypothecation or other disposition of (by
merger, by testamentary disposition, by operation of law or otherwise) or
otherwise convey or dispose of, any of the Shares, or any interest therein,
including the right to vote any Shares, as applicable (a “Transfer”); provided,
that the Shareholder may (i) Transfer Shares for estate planning or
philanthropic purposes so long as the transferee, prior to the date of Transfer,
agrees in a signed writing to be bound by and comply with the provisions of this
Agreement and the Shareholder provides at least two (2) days’ prior written
notice (which shall include the written consent of the transferee agreeing to be
bound by and comply with the provisions of this Agreement), in which case the
Shareholder shall remain responsible for any breach of this Agreement by such
transferee, or (ii) surrender Shares to the Company in connection with the
vesting, settlement or exercise of Company Equity Awards to satisfy any
withholding for the payment of taxes incurred in connection with such vesting,
settlement or exercise, or, in respect of Company Options, the exercise price
thereon.



6.
Representations of the Shareholder. The Shareholder represents and warrants to
Parent as follows: (a) the Shareholder has full legal right, capacity and
authority to execute and deliver this Agreement, to perform the Shareholder’s
obligations hereunder and to consummate the transactions contemplated hereby;
(b) this Agreement has been duly and validly executed and delivered by the
Shareholder and constitutes a valid and legally binding agreement of the
Shareholder, enforceable against the Shareholder in accordance with its terms,
and no other action is necessary to authorize the execution and delivery of this
Agreement by the Shareholder or the performance of his or her obligations
hereunder; (c) the execution and delivery of this Agreement by the Shareholder
does not, and the consummation of the transactions contemplated hereby and the
compliance with the provisions hereof will not, conflict with or violate any law
or result in any breach of or violation of, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
or result in the creation of a Lien on any of the Shares pursuant to, any
agreement or other instrument or obligation binding upon the Shareholder or the
Shares (including under the articles of incorporation and bylaws of the
Company), nor require any authorization, consent or approval of, or filing with,
any Governmental Entity; (d) the Shareholder beneficially owns (as such term is
used in Rule 13d‑3 of the Exchange Act) and has the power to vote or direct the
voting of the Shares; (e) the Shareholder beneficially owns the Shares free and
clear of any proxy, voting restriction, adverse claim or other Lien (other than
any restrictions created by this Agreement or under applicable federal or state
securities laws); (f) the Shareholder has read and is familiar with the terms of
the Merger Agreement; and (g) as of the date hereof, the Shareholder is the
record or beneficial owner of, and has the power to vote or direct the voting
of, the Shares identified on the signature page hereto. The Shareholder agrees
that the Shareholder shall not take any action that would make any
representation or warranty of the






--------------------------------------------------------------------------------





Shareholder contained herein untrue or incorrect or have the effect of
preventing, impairing, delaying or adversely affecting the performance by the
Shareholder of his or her obligations under this Agreement. The Shareholder
agrees, without further consideration, to execute and deliver such additional
documents and to take such further actions as are necessary or reasonably
requested by Parent to confirm and assure the rights and obligations set forth
in this Agreement.


7.
Publicity. The Shareholder hereby authorizes Parent and the Company to publish
and disclose in any announcement or disclosure in connection with the Merger,
including in the S-4, the Joint Proxy Statement or any other filing with any
Governmental Entity made in connection with the Merger, the Shareholder’s
identity and ownership of the Shares and the nature of the Shareholder’s
obligations under this Agreement. The Shareholder agrees to notify Parent as
promptly as practicable of any inaccuracies or omissions in any information
relating to the Shareholder that is so published or disclosed.



8.
Entire Agreement; Assignment. The recitals are incorporated as a part of this
Agreement. This Agreement and the Merger Agreement constitute the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof, other than, if the
Shareholder is an officer of the Company, with respect to any employment
agreement between the Shareholder and the Company or its affiliates. Nothing in
this Agreement, express or implied, is intended to or shall confer upon any
person not a party to this Agreement any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement. This Agreement shall not be
assigned by operation of law or otherwise and shall be binding upon and inure
solely to the benefit of each party hereto; provided, however, that the rights
under this Agreement are assignable by Parent to a majority-owned affiliate or
any successor-in-interest of Parent, but no such assignment shall relieve Parent
of its obligations hereunder.



9.
Remedies/Specific Enforcement. Each of the parties hereto agrees that this
Agreement is intended to be legally binding and specifically enforceable
pursuant to its terms and that Parent would be irreparably harmed if any of the
provisions of this Agreement are not performed in accordance with its specific
terms and that monetary damages would not provide adequate remedy in such event.
Accordingly, in the event of any breach or threatened breach by the Shareholder
of any covenant or obligation contained in this Agreement, in addition to any
other remedy to which Parent may be entitled (including monetary damages),
Parent shall be entitled to injunctive relief to prevent breaches or threatened
breaches of this Agreement and to specifically enforce the terms and provisions
hereof, and the Shareholder hereby waives any defense in any action for specific
performance or an injunction or other equitable relief that a remedy at law
would be adequate. The Shareholder further agrees that neither Parent nor any
other person or entity shall be required to obtain, furnish or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
referred to in this paragraph, and the Shareholder irrevocably waives any right
he or she may have to require the obtaining, furnishing or posting of any such
bond or similar instrument.



10.
Governing Law. This Agreement is governed by, and shall be interpreted in
accordance with, the laws of the State of New York, without regard to any
applicable conflict of law principles.



11.
Notice. All notices and other communications hereunder shall be in writing and
shall be deemed given if delivered personally, telecopied (with confirmation),
mailed by registered or certified mail (return receipt requested) or delivered
by an express courier (with confirmation) if to the Shareholder,






--------------------------------------------------------------------------------





to the address or facsimile number, as applicable, set forth in Schedule A
hereto, and if to Parent, in accordance with Section 9.5 of the Merger
Agreement.


12.
Severability. Whenever possible, each provision or portion of any provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or portion of any
provision in such jurisdiction, and this Agreement shall be reformed, construed
and enforced in such jurisdiction such that the invalid, illegal or
unenforceable provision or portion thereof shall be interpreted to be only so
broad as is enforceable.



13.
Amendments; Waivers. Any provision of this Agreement may be amended or waived
if, and only if, such amendment or waiver is in writing and signed (a) in the
case of an amendment, by Parent and the Shareholder, and (b) in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.



14.
Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY LAW AT THE TIME OF
INSTITUTION OF THE APPLICABLE LITIGATION, ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT: (I)
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (II) THE PARTY UNDERSTANDS AND
HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (III) THE PARTY MAKES THIS
WAIVER VOLUNTARILY; AND (IV) THE PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 14.



15.
Counterparts. The parties may execute this Agreement in one or more
counterparts, including by facsimile or other electronic signature. All the
counterparts will be construed together and will constitute one Agreement.





[Signature pages follow]







--------------------------------------------------------------------------------







SIGNED as of the date first set forth above:


FIRST INTERSTATE BANCSYSTEM, INC.




By


 



[Additional Signatures on Next Page]







--------------------------------------------------------------------------------









SHAREHOLDER:





NUMBER OF SHARES BENEFICIALLY OWNED:








--------------------------------------------------------------------------------







Schedule A
Shareholder Information
Name, Address and Facsimile Number for Notices
 








